12 N.Y.3d 774 (2009)
AWILDA CORTEZ, as Administratrix of the Estate of JUAN CORTEZ, Deceased, Appellant,
v.
DELMAR REALTY CO., INC., et al., Respondents.
Court of Appeals of New York.
Submitted February 2, 2009.
Decided March 31, 2009.
*775 Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the denial of appellant's motion to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.